BLODGETT, P. J.
Pleard upon bill, answer and proof.
Action brought to restrain respondent from selling bakery products in Providence.
Complainant and respondent entered into an agreement in writing under which complainant employed respondent and in which respondent made certain agreements. Respondent was discharged shortly after the agreement was made, and the bill is brought to restrain him from selling bakery products in Providence.
The evidence shows that respondent during the term of employment sold such products over a certain route in South Providence and that since his discharge has not attempted to sell any such products over such route.
It is one of that class of agreements which attempts to cut off for a period of five years any competition, in such a wide field as the city of Providence, with complainant, and competition in the sale of necessities of life. Such a one-sided agreement does not appeal to this Court and seems contrary to public policy as a restraint of trade.
However, the respondent saw fit to make such an agreement.
Decree may be entered restraining respondent from selling bakery prod*123ucts such as are dealt in by complainant in the route covered by him while in employ of complainant.
For complainant: George Triedman.
For respondent: Isadore Horenstein.